[DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          APRIL 29, 2008
                                                       THOMAS K. KAHN
                                                            CLERK
                                       No. 07-13706


                            D. C. Docket No. 06-00012-CR-6

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                           versus

ALBERTO ESPINO CRUZ,

                                                                 Defendant-Appellant.


                     Appeal from the United States District Court
                        for the Southern District of Georgia


                                     (April 29, 2008)

Before BIRCH and DUBINA, Circuit Judges, and GOLDBERG,* Judge.

PER CURIAM:
___________________

*Honorable Richard W. Goldberg, United States Court of International Trade Judge, sitting by
designation.
      Appellant, Alberto Espino Cruz (“Cruz”), pled guilty to one count of

conspiracy to distribute more than five grams of methamphetamine. The district

court sentence Cruz to 87 months imprisonment and Cruz then perfected this

appeal.

      The issue on appeal is whether the district court relied on impermissible

factual considerations in sentencing Cruz to a sentence at the top of the applicable

Guidelines range.

      “Whether a [sentencing] factor is impermissible is a question of law [this

court] reviews de novo.” United States v. Williams, 456 F.3d 1353, 1361 (11th

Cir. 2006). The party challenging the sentence bears the burden of showing that

the district court considered an unreasonable factor. Id. Where a party fails to

raise an objection during the sentencing, that objection is waived on appeal and

reviewed for plain error only. United States v. Zinn, 321 F.3d 1084, 1088 (11th

Cir. 2003).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that the district court did not commit plain

error1 in sentencing Cruz. See United States v. Rodriguez, 398 F.3d 1291, 1298

(2005). Accordingly, we affirm Cruz’s sentence.


      1
          Counsel for Cruz conceded at oral argument that plain error review applies in this case.

                                                 2
AFFIRMED.




            3